FRUGÉ, Judge.
The appellant did not appear in person or through counsel when this case was called for argument on the date it had been docketed for hearing, and no brief was filed in his behalf. The appeal, therefore, is considered as having been abandoned and, accordingly, the appeal is hereby dismissed. Rule VII, Section 5(b), Uniform Rules of the Courts of Appeal, 8 LSA-R.S. (1966 p.p.) ; Stevens v. Allen, 184 So.2d 601 (La. App. 3d Cir. 1966).
The costs of this appeal are assessed to plaintiff-appellant.
Appeal dismissed.